Citation Nr: 0919915	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  05-17 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had unverified active duty from February 1979 to 
February 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In September 2007, the Board denied the Veteran's claim of 
entitlement to service connection for a back condition.  The 
Veteran thereafter appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).

On October 3, 2008, the Court issued an order that granted a 
joint motion for remand, vacated the Board's September 2007 
decision, and remanded the matter to the Board for action in 
compliance with the motion.

In written argument dated in April 2009, the Veteran's 
representative raised the issue of entitlement to service 
connection for insomnia, to include as secondary to a back 
condition.  As this matter is not currently developed or 
certified for appellate review, it is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for a back condition on 
the basis that the disorder had its onset during his period 
of active duty.  The Veteran's service medical records 
indicate that his back was normal upon examination for 
induction in September 1978.  The Veteran's service medical 
records further indicate that he was treated for low back 
pain while in service in October 1980 (the Veteran complained 
of back pain for the past two days and stated that the pain 
bothered him on and off for the past six months; the 
assessment was low back pain secondary to spasms) and January 
1981 (the Veteran reported a two year history of back pain 
and stated that his back hurt every now and then; the 
assessment was low back spasms).  The Veteran elected not to 
have a separation examination at the time of discharge.

In August 2006 the Veteran was examined by private 
physicians, Drs. S and E, who diagnosed him as having "mild 
levoscoliosis; L4-5 slight anterior listhesis with mild 
posterior disc bulge, eccentric to right; asymetric right 
facet hypertrophy contribut[ing] to mild to moderate right 
foraminal stenosis and . . . mild canal stenosis; advanced 
discogenic disease and spondylosis at L5-S1; and a 
circumferential disc osteophyte and bilateral facet 
hypertrophy produc[ing] moderate biforaminal stenosis."

In a September 2008 Joint Motion for Remand, the parties 
moved the Court to remand the claim to the Board based in 
part on the failure of the Board to obtain a medical opinion 
regarding whether the Veteran's current back condition is 
etiologically related to his reported in service treatment 
for back pain.  In October 2008 the Court granted the motion.

The Board acknowledges that, to date, VA has neither afforded 
the Veteran an examination nor solicited a medical opinion as 
to the onset and/or etiology of his current back condition.  
Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  
(1) competent evidence that the Veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Upon consideration of the September 2008 Joint Motion for 
Remand's statement that the evidence of record reveals that 
the Veteran was treated for back pain while in service, is 
currently diagnosed with a back condition, and that there is 
an indication that the Veteran's current back condition may 
be related to the Veteran's in-service treatment for back 
pain, the Board must remand the claim for the Veteran to be 
afforded a VA medical examination regarding the etiology of 
the Veteran's current back condition.

In an August 2006 report of an magnetic resonance imaging 
(MRI) scan the physician referenced comparing the results 
with an earlier July 2004 MRI scan.  Review of the claims 
folder does not reveal the report of a July 2004 MRI scan of 
the Veteran's back.  VA is required to make reasonable 
efforts to help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody.  
See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 
3.159(c)(1) (2007).  Accordingly, after obtaining 
authorization from the Veteran, attempt to obtain the report 
of the July 2004 MRI scan of the Veteran's back.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claim from February 1981 
to the present.  The Veteran should be 
specifically asked to identify the 
records concerning his July 2004 MRI scan 
of the back.  Attempt to obtain and 
associate with the claims folder any 
medical records identified by the Veteran 
following the receipt of any necessary 
authorizations from the Veteran.

2.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any back condition found to be present.  
The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated studies should 
be performed, and all findings should be 
reported in detail.  The examiner should 
comment on the Veteran's report regarding 
the onset and continuity of 
symptomatology and opine as to whether it 
is at least as likely as not (a 50 
percent or greater probability) that the 
any back condition found to be present is 
related to or had its onset during 
service, and particularly, to his in-
service treatment for back pain.  The 
rationale for all opinions expressed 
should be provided in a legible report.  

3.  Thereafter, readjudicate the 
Veteran's claim.  If any benefit sought 
is not granted, the Veteran should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the file is returned to 
the Board for further appellate 
consideration

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

